1                                                        JS-6
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
11                                )
     SWIFT HARVEST USA, LLC,      ) Case No. CV 17-8644-DMG (GJSx)
12                                )
                       Plaintiff, )
13                                ) JUDGMENT
14            v.                  )
                                  )
15   DOLLAR GENERAL CORPORATION, )
                                  )
16                                )
17                     Defendant. )
                                  )
18                                )
19                                )

20
21
22
23
24
25
26
27
28



                                     -1-
1          On December 28, 2018, the Court granted Defendant Dollar General Corporation’s
2    Motion for Summary Judgment.
3          Accordingly, IT IS ORDERED, ADJUDGED, AND DECREED that Judgment is
4    entered against Plaintiff Swift Harvest USA, LLC and in favor of Defendant Dollar
5    General Corporation.
6
7    DATED: December 28, 2018
8
9                                                          DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
